Title: Tuesday March 28 [i.e. 29?]. 1774.
From: Adams, John
To: 


       Rode to Ipswich and put up at the old Place, Treadwells. The old Lady has got a new Copy of her GranGranfather Govr. Endicott’s Picture, hung up in the House. The old Gentleman is afraid they will repeal the Excise upon Tea and then that we shall have it plenty, wishes they would double the Duty, and then we should never have any more.
       The Question is who is to succeed Judge Ropes—whether Brown or Pynchon or Lee or Hatch. The Bar here are explicit vs. the 2 last, as unfit. Lowell says Pynchon would take it, because he wants to make Way for Wetmore who is about marrying his Daughter.
       Pynchon says Judge Ropes was exceedingly agitated all the time of his last Sickness—about the public Affairs, in general, and those of the Superiour Court in particular—afraid his Renunciation would be attributed to Timidity—afraid to refuse to renounce—worried about the Opinion of the Bar, &c.
       Mr. Farnum is exceedingly mollified—is grown quite modest, and polite in Comparison of what he used to be, in Politicks. Lowell is so too—seems inclined to be admitted among the Liberty Men.
       At a Meeting of the Bar a Doubt of Brother Lowell was mentioned upon the Law of the Province for the Relief of poor Prisoners for Debt. Questions were asked whether appealing an Action was not fraud, whether trading without insuring was not fraud &c. A Question also about the Duty of the Sheriff? Whether a Party Plaintiff could controul the Kings Precept, &c., by ordering the Sheriff not to serve it &c. Mr. Wetmore was agreed to be recommended for the Oath &c.
      